Citation Nr: 0511696	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  99-18 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service-connection for a back disability.

2.  Entitlement to an initial evaluation in excess of 70 
percent for service-connected schizophrenia. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION


The veteran had active service from October 1997 to May 1998.

The case comes before the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

The Board notes that the veteran requested a hearing in an 
August 1999 correspondence.  However, the record contains 
evidence showing the veteran canceled the scheduled hearing, 
as per an April 2000 correspondence.  As the record does not 
contain further indication that the veteran or his 
representative have requested that the hearing be 
rescheduled, the Board deems the veteran's August 1999 
request for a hearing withdrawn.  See 38 C.F.R. § 20.700-
20.704 (2004).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  There is no competent medical evidence of record showing 
that the veteran has a current diagnosis of a back disorder. 

3.  The veteran's service-connected schizophrenia is shown to 
be productive of a disability picture that more nearly 
approximates a disability manifested by total occupation and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hunting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, and current 
Global Assessment of Functioning (GAF) score of 30.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  Resolving all reasonable doubt in favor of the veteran, 
the schedular criteria for an initial evaluation of 100 
percent for schizophrenia have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-
4.14, 4.126-4.132, Diagnostic Code 9434 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issues 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
his claims via the March 1999 rating decision, the August 
1999 statement of the case, July 2003 RO letter, and the 
August 2004 supplemental statement of the case.  Therefore, 
the notification requirement has been satisfied.  See 
Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
The Board also notes that an August 2000 correspondence, the 
veteran indicated that he was receiving disability benefits 
as a result of his schizophrenia from the Social Security 
Administration (SSA).  The record indicates that the RO has 
made three unsuccessful attempts to retrieve the veteran's 
disability records from the SSA.  The Board observes that, 
where records are unavailable, "VA has no duty to seek to 
obtain that which does not exist." Counts v. Brown, 6 Vet. 
App. 473, 477 (1994).  The veteran was also given the benefit 
of presenting testimony and/or evidence during a hearing on 
appeal, but he declined such opportunity.  As no additional 
evidence, which may aid the veteran's claim or might be 
pertinent to the bases of the claim, has been submitted or 
identified, the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in March 1999, which is prior to the 
date the VCAA was enacted (effective November 9, 2000).  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  See VAOPGCPREC 7-2004.

Significantly, in a letter to the veteran dated in July 2003, 
the RO informed him of what information he needed to 
establish entitlement to the claims addressed in this 
decision and that he should send in information describing 
additional evidence or the evidence itself.  In this respect, 
the Board notes that the July 2003 letter was provided to the 
claimant following the March 1999 decision initially 
adjudicating the claims on appeal but prior to the case being 
certified to the Board for appellate adjudication.  
Additionally, the Board notes that the content of that 
notice, the August 1999 statement of the case, and the August 
2004 supplemental statement of the case, fully complied with 
the requirements of 38 U.S.C.A. § 5103(A) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  

As well, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  In particular, the RO asked the veteran to tell 
VA about any additional information or evidence that the 
veteran wanted VA to try and get for him and to send VA the 
evidence that was needed as soon as possible.  By various 
informational letters and a statement of the case, VA 
satisfied the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing his claim.  
He has, by information letters, a rating decision, and a 
statement of the case, been advised of the evidence 
considered in connection with his appeal and what information 
VA and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Service Connection for a Back Disorder

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

The law requires that in order for service connection to be 
granted, there must be a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Review of the service medical records reveal no diagnosis of 
a back disorder.  A note dated in February 1998 indicates the 
veteran complained that his back hurt.  A note also dated in 
February 1998 indicates that the veteran allegedly suffered a 
back injury while working out at a gym prior to his entry 
into service. 

The VA examined the veteran's in June 1998.  The veteran 
reported localized discomfort on the lower back and a tight 
sensation with pain on the legs.  The veteran was found to 
have 70 degrees of forward flexion, 30 degrees of backward 
extension, lateral flexion of 30 degrees bilaterally, and 30 
degrees of rotation bilaterally.  The examiner noted that the 
veteran  "did not seem to be doing his full effort."  The 
examiner saw no painful motion of the lumbar spine or lumbar 
spasm.  As well, there was no evidence of weakness in the 
legs.  No postural abnormalities and no fixed deformities 
were seen in the veteran's back.  The veteran had a normal 
gait and no muscle atrophy.  The veteran had positive 
straight leg rising on both legs.  Knee jerks and ankle jerks 
were plus 1 bilaterally and symmetric.  A computed topography 
(CT) scan of the veteran's back showed no evidence of 
herniated or bulging discs, spinal canal stenosis or 
arthritis.  The final diagnosis of the VA examiner was 
negative musculoskeletal lumbar spine examination.   

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file. 

Following a longitudinal review of the entire claims folder, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for a 
back disorder.  As noted above, there is no current diagnosis 
of a back disorder, and the available objective medical 
evidence shows no definite past diagnosis of a back disorder.  
The veteran has not submitted or identified any other medical 
evidence that indicates that he has been treated for or 
diagnosed with a back disorder since his discharge from 
service in 1998 or at any other time during his life. 

The Board acknowledges the sincerity of the veteran's written 
statements submitted in support of his claim.  The veteran is 
certainly competent to provide an account of the symptoms 
that he experiences and has experienced.  Hayes v. Brown, 9 
Vet. App. 67, 72 (1996);  Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  However, since he is a lay person, he is not 
competent to offer an opinion requiring medical knowledge or 
expertise.  Therefore, the Board finds that his statements, 
no matter how sincere, cannot be utilized in lieu of 
competent medical evidence to prove the existence of an 
actual diagnosis, and/or to establish a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995). 

Inasmuch as the preponderance of the evidence is against the 
appellant's claim, the claim of service connection for a back 
disorder is denied.  The application of the reasonable doubt 
doctrine is, therefore, not warranted in this case.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v Derwinski, 1 
Vet. App. 49, 55 (1990).

An Initial Evaluation In Excess of 70 Percent for 
Schizophrenia

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

The schedular criteria used in assessing the severity of a 
mental disorder incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  Under the schedular 
criteria, a 70 percent evaluation contemplates occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2004).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.

In this case, in a March 1999 rating decision, the veteran 
was granted service connection for schizophrenic disorder, 
undifferentiated type, and was assigned a 30 percent rating, 
effective May 16, 1998, under Diagnostic Code 9204.  
Subsequently, in an August 2004 rating decision, the 
veteran's award was increased to a 70 percent rating, 
effective May 16, 1998.    

The evidence includes a VA medical examination conducted in 
June 1998.  The examiner reviewed the veteran's past history.  
The veteran reported hearing voices that threaten to kill him 
and tell him to take care to protect himself.  The examiner 
described the veteran as a well developed, well nourished, 
very young looking male.  The examiner reported that the 
veteran was well aware of the interview situation and was in 
contact with reality.  The veteran answered questions in a 
relevant and coherent manner.  The veteran avoided eye 
contact but did not show any abnormal tremors, tics or 
mannerisms.  The veteran's affect was flat and his mood was 
mildly anxious.  The veteran was oriented in person, place 
and time.  The veteran's memory appeared to be adequately 
preserved, his intellectual functioning was average, his 
judgment was fair, but his insight was superficial and poor.  
Awaiting the receipt of the veteran's high school records, 
the final diagnosis of the veteran's condition was deferred 
until March 1999.  In March 1999, the VA examiner diagnosed 
the veteran with an AXIS I diagnosis of a schizophrenic 
disorder disorder, and assigned him a Global Assessment of 
Functioning (GAF) score of 50-55.  

The record also includes a letter from Myrta S. Laureano, 
M.D., dated in May 1999.  In the letter Dr. Laureano, 
indicated that the veteran is diagnosed with schizophrenia 
paranoid type, is very fearful, anxious and depressed, and is 
unable to take care of himself.

A letter from the Diagnosis and Treatment Center dated in 
June 1999 is also part of the record.  The letter indicated 
that the veteran visited the emergency room on June 21, 1998 
as a result of an attempted suicide.  The veteran was treated 
and sent home.

The evidence includes a VA medical examination conducted in 
May 2000.  The veteran complained of feeling restless, 
irritable and ill humored.  The examiner described the 
veteran as alert and oriented times 3.  The veteran also 
appeared to be anxious and restless.  The veteran's affect 
was blunted and he avoided eye-to-eye contact.  The veteran's 
attention and concentration were fair.  His speech was clear 
and coherent.  He also claimed that he was not hallucinating 
and denied homicidal and suicidal ideation.  His insight and 
judgment were judged to be poor, but he exhibited a fair 
impulse control.  The final diagnosis given to the veteran 
was an AXIS I diagnosis of chronic schizophrenia.  The 
examiner was unable to assign a GAF score due to insufficient 
information.

The evidence includes medical records from the VA Medical 
Center (VAMC) dated from May 1998 to June 2000.  These 
records documenting the treatment the veteran has received 
for his psychiatric problems.  In a treatment note dated in 
May 1998, the veteran appeared to be hallucinating.  A 
November 1999 medical record indicates that the veteran's 
mother, due to aggressive behavior at home, brought him to 
the VAMC.  The veteran reported hallucinations, insomnia, 
social isolation, and feeling persecuted by people.  The 
treatment note indicated that the veteran improved quickly 
with anti-psychotic medication and was currently not actively 
hallucinating or verbalizing ideas of aggression to his self 
or to others.  The veteran was deemed able to perform the 
activities of daily living, and was assigned a GAF score of 
35.  A medical record dated in March 2000 indicated that the 
veteran was reporting hallucinations and ideas of aggression 
to himself or others.  The March 2000 note also indicated 
that the veteran commented that he wanted to cut his head off 
to control the voices.  

Treatment reports dated between December 2000 and May 2003 
are also included in the record.  Theses reports contain 
numerous reports dealing with the veteran's service-connected 
schizophrenia.  A treatment note dated in December 2000 
indicates that the veteran was verbalizing death wishes.  The 
examiner indicated that the veteran had serious problems 
adjusting to his environment, and presented suspicious and 
paranoid ideation.  The veteran also presented with decreased 
cognitive skill related to concentration, judgment, problem 
solving and decision making.  A mental status examination 
dated in May 2003 indicated that the veteran was ambulating, 
not making eye contact, had fair grooming and hygiene, was 
agitated, and was uncooperative and unfriendly during his 
interview.  The examiner noted no abnormal tics or movements.  
The veteran's speech was non-spontaneous and non-fluent with 
a blunted affect.  The veteran's thought process was logical, 
coherent and irrelevant.  The veteran denied suicidal and 
homicidal ideation.  The veteran also reported auditory and 
visual hallucinations.  In terms of cognition, the examiner 
felt that the veteran was alert, active and oriented in time 
place and person.  The veteran's recent and remote memory 
were impaired, and he had poor concentration, attention, 
insight and judgment.  The examiner gave the veteran an AXIS 
I diagnosis of schizophrenia, paranoid type in acute 
exacerbation, and assigned him a GAF score of 30.  

Finally, the VA received treatment records from the VAMC 
printed in August 2004.  These records contain treatment 
notes dated between April 2004 and June 2004 and document the 
treatment the veteran has received for his psychiatric 
disorder.  A note dated in April 2004 indicated that the 
veteran was admitted to the hospital to prevent harm to 
himself, harm to others and to prevent further deterioration 
of his condition.  The veteran was given a GAF score of 30.   

Under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorder, 4th Edition (DSM-IV), 
a score of 61 to 70 represents some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social occupation, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well.  A GAF score of 51 to 60 represents 
moderate symptoms, with moderate difficulty in social and 
occupational functioning.  However, a GAF score of 41 to 50 
signifies serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 31 
to 40 signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., where a depressed man avoids friends, neglects family, 
and is not able to work).  A GAF score between 30 and 21 
signifies that behavior is considerable influenced by 
delusions or hallucinations, or serious impairment in 
communication or judgment, or the inability to function in 
most areas.  American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorder (DSM), 32 (4th ed.) 
(1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 (2004).

With respect to the disability at issue, the Board has found 
the disability under consideration to be of such severity as 
to warrant the assignment of a higher rating on a schedular 
basis.  Significantly, the level of symptomatology, shown 
during the pendency of the veteran's appeal in all treatment 
and examination records, is more commensurate with a 
schedular 100 percent rating for schizophrenia.  

Essentially, the veteran's mental disorder has resulted in 
total occupational and social impairment due to such symptoms 
such as: a gross impairment in thought processes or 
communication; persistent delusion or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; and intermittent inability to perform activities of 
daily living.  As discussed above during the course of the 
veteran's appeal he has been admitted for treatment and 
observation because he was deemed to be a danger to himself 
and to others.  The veteran has also consistently reported 
experiencing auditory hallucinations.  The veteran has also 
reported suicidal ideation, and the June 1999 letter from the 
Diagnosis and Treatment Center indicates that the veteran has 
attempted suicide.  As well, the veteran's GAF scores during 
the course of his appeal have ranged between 50 and 30, but 
have often been closer to 30.  As discussed above, a GAF 
score of 30 indicates behavior that is considerably 
influenced by hallucinations, serious impairment in 
communication or judgment, and an inability to function in 
almost all areas.  Thus, as supported by the evidence of 
record, the veteran's symptoms of schizophrenia more nearly 
approximate the level of impairment associated with a 100 
percent evaluation.  

Additionally, the Board has considered whether it is 
appropriate to assign "staged ratings," in accordance with 
Fenderson, supra.  As shown above, the veteran's 
psychological evaluations have remained constant since the 
date of his claim to the most recent VA medical records dated 
in 2004.  Therefore, the Board finds that the medical 
evidence demonstrates consistently and throughout that the 
veteran meets the criteria for a 100 percent rating from the 
date of his claim.  Accordingly, the veteran is entitled to a 
100 percent evaluation from May 16, 1998.




ORDER

Service-connection for a back condition is denied.

An initial evaluation of 100 percent for schizophrenia is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


